DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that the limitations “said particular block shares same reference picture as said block” as claimed, is not clear. It is not clear whether “said block” as recited in the claim, refers to “the neighboring reconstructed blocks” or what. therefore the claimed feature consider to be vague and indefinite. For the purpose of art rejection the claim is rejected as best understood by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1,5-7,16-19,21-24 and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US 2018/0176592).
Regarding claim 1, Lim discloses a method for encoding video data (i.e., fig. 1), comprising; selecting in a picture, for a block to be encoded in the picture, a set of neighboring samples from a plurality of neighboring reconstructed blocks of the block (i.e., figs. 4-5, paragraphs 0114-0117), based on information of the block and information used to reconstruct the plurality of neighboring reconstructed blocks (i.e., according to set criterion, in paragraphs 0117,0120-0121), selecting another set of samples, corresponding to the set of neighboring samples, from a reference picture (i.e., figs. 4-5), determining one or more illumination compensation parameters for the block, based on the selected set of neighboring samples and the selected another set of samples (i.e., 0012-0013,0103,0114-0117,0129,0139), adjusting a prediction block for the block based on the determined one or more illumination compensation parameters (i.e., paragraphs 0094-0098), and encoding the block using the adjusted prediction block (i.e., fig. 1, paragraph 0104).
Regarding claim 5, Lim discloses the method of claim 1, wherein the information used to reconstruct the plurality of neighboring reconstructed blocks is also used to reconstruct the block (i.e., fig. 4, paragraph 0118).
Regarding claim 6, Lim discloses the method of claim 1, wherein the information used to reconstruct said plurality of neighboring reconstructed blocks comprises one or more of;

	Regarding claim 7, Lim discloses the method of claim 6, wherein said selecting the set of neighboring samples further comprises, for a particular block of said plurality of neighboring reconstructed blocks; determining whether the particular block shares same reference picture as the block, and wherein the particular block is selected based on the determining (i.e., figs. 3-5, paragraphs 0074-0075).
	Regarding claims 16-19 and 21-24, the limitations claimed are substantially similar to claims 1 and 5-7 above, therefore the ground for rejecting claims 1 and 5-6 also applies.
 	Regarding claims 26-29, the limitations claimed are substantially similar to claims 1 and 5-7 above, and is directed to exact reverse process of corresponding encoding part of the above claims, since the reference Lim also discloses the decoding process 0f the video, e.g., fig. 2, therefore the ground for rejecting claims 1 and 5-6 also applies.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 8,20,25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0176592) in view of Kim et al (US 2013/0022118).
	Regarding claim 8, Lim teaches the method of claim 6, including selecting set of neighboring samples, as discussed in the above action.
Lim is silent to explicitly indicate, determining whether a difference between a motion vector value of said particular block and a motion vector value of said block is less than a threshold, wherein said particular block is selected based on said determining, as specifies in the claim.
However Lim teaches, particular samples may be selected according to a set criterion from among the left neighboring samples and upper neighboring samples of the block to be predicted and used to calculate the reference IC parameters; Here, a threshold value may be used to select particular samples 9e.g., paragraph 0117); and Kim in the same field of endeavor teaches (e.g., abstract, paragraphs 0226,0236) reducing a difference between an actual block and a predicted block by more accurately predicting the block to be encoded, by thresholding, to thereby improving the compression efficiency; thus consider to be equivalent to the claimed feature.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kim, into the block prediction process of Lim, in order to improve the compression efficiency, as suggested by Kim.
Regarding claims 20,25 and 30, the limitations claimed are substantially similar to claim 8 above, therefore the ground for rejecting claim 8 also applies.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pajr-jrect.usptQ.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.